Case 3:16-cV-02435-BR|\/|-DEA Document 181 Filed 03/26/19 Page 1 of 3 Page|D: 2785

MONTGOMERY MCCRACKEN WALKER & RHOADS LLP

(A Limited Liability Partnership Formed in Pennsylvania)

By: Paul H. Zoubek, Esquire
Jeremy D. Mishkin, Esquire (PFO Hac Vice)
Georgette Castner, Esquire

LibertyVieW, Suite 600

457 Haddonf`leld Road

Cherry Hill, NJ 08002

(856) 488-7700

Al'tomeysfor the Praxair Defendants

lN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

AGNES LAWSON, et al.,
Plaintiffs,
v.
Civil Action NO.: 3 : 16-0\/-243 5 -BRM-DEA
PRAXAIR, INC., et al.,
Defendants.
PRAXAIR DISTRIBUTION, INC., et al.,

Defendants/
Third-Party Plaintiffs,
v.

PRINCETON HEALTHCARE SYSTEM
HOLDING, INC., et al.,

 

 

Third-Party Defendants.

 

THE PRAXAlR DEFENDANTS’ NOTICE OF MOTION F()R COURT ORDER
PERMITTING THE RELEASE ()F MIDDLESEX C()UNTY PROSECUTOR’S ARSON
INVESTIGATION FILE #14-00301

TO: Christopher Kuberiet, First Assistant Prosecutor
Middlesex County Prosecutor’s Off`lce
25 Kirkpatrick Street, 3rd Floor
New Brunswick, NJ 08901

All Counsel Of Record

4881413\/1

Case 3:16-cV-02435-BR|\/|-DEA Document 181 Filed 03/26/19 Page 2 of 3 Page|D: 2786

PLEASE TAKE NOTICE that on l\/lay 6, 2019, at 9:00 a.m. or as soon thereafter as

counsel may be heard, the PraXair Defendants through their undersigned attorneys, shall move

before Magistrate Judge Douglas E. Arpert, at the Clarkson S. Fisher Building & U.S.

Courthouse, 402 East State Street, Trenton, NJ 08608, for an Order permitting the release of

Middlesex County Prosecutor’s Arson Investigation File #14-00301 in connection With the

LaWson incident

PLEASE TAKE FURTHER NOTICE that the Praxair Defendants do not request oral

argument in connection With this motion unless opposition papers are filed

PLEASE TAKE FURTHER NOTICE that a proposed form of Order is being submitted

herewith

Dated: March 26, 2019 By:

4881413\/1

l\/IONTGO`MERY, l\/IcCRACKEN,
WALKER & RHOADS, LLP

is'/Georgetl'e Casmer

Paul H. Zoubek, pzoubek@mmwr.com
Jeremy D. l\/lishkin, jmishkin@mmwr.com
(admitted pro hac vice)

Georgette Castner, gcastner@mmwr.com
LibertyView, Suite 600

457 Haddonfleld Road

Cherry Hill, NJ 08002

Tel: (856) 488-7700

Fax: (856) 488-7720

 

Attorneysfor the Praxair Defendam's

Case 3:16-cV-02435-BR|\/|-DEA Document 181 Filed 03/26/19 Page 3 of 3 Page|D: 2787

CERTIFICATE OF SERVICE
I, Georgette Castner, hereby certify that on this date, the foregoing Praxair Defendants’
Notice of l\/lotion for Court Order Permitting the Release of l\/Iiddlesex County Prosecutor’s
Arson lnvestigation File #14-00301, Certification of Georgette Castner, Esquire in support and
proposed form of Order have been served via the Court’s CM/ECF system to all counsel of

record and via FedEx to the following:

Christopher Kuberiet, First Assistant Prosecutor
Middlesex County Prosecutor’s Ot"fice

25 Kirkpatrick Street, 3rd Floor

Nevv Brunsvvick, NJ 0890l

s/(}eorgelte Ca.s'lner

Dated: l\/I.arch 26, 2019

48814l3vl

